Title: Enclosure: Notes on Protecting the City from Disease, [26 February 1799]
From: Hamilton, Alexander
To: 


Among the objects on all hands agreed to be necessary towards preserving the City from Pestilential diseases are the following
1   The conveyance of Water in pipes through every Part of the City as well for the more convenient Washing and cleansing of the Streets, Alleys and Lanes as for the supply of the Inhabitants.
2   The filling up, lowering and draining of such Grounds within the City as may require it including the Lots adjacent to Hudsons River and the Sound as far into the Water as may be deemed expedient and causing proper bulkheads to be made adjoining or opposite to those Lots
3   The filling up, altering and amending of public Slips.
4   The filling up, altering and amending of Sinks and privies.
5   The establishment of Common Sewers or subterraneous drains and the altering and amending of such as may now exist.
As to the first Point, the Plan Proposed by the Corporation is that the Business shall be executed by the Corporation for their own benefit, and that towards enabling them to do this, the Legislature shall grant to them for a term of Years the Revenue arising from Sales at Auction. No other fund is indicated by the Bill. Probably it is contemplated that Loans may be obtained on the foundation of the revenue to arise from the supply of the Water and the Deficiency, if any, may be made up by taxes on the City.
The Success of this Plan is Problematical. It is doubtful whether the Legislature, diminished as are some of the resources of revenue, on which it has for sometime relied, will be willing to grant the fund arising from Auctions, for the profit of the Corporation, for such a term as will make it go far towards accomplishing the object. Computing it’s annual Amount at 30,000 Dollars, if granted for twenty Years, which is as much as can be hoped, it would be equal only to a Capital of 344097 Dollars and 60 Cents, interest at 6 ⅌ Cent.,

But it is hardly to be expected that money can be borrowed at so low a rate—How far short will this be of the Sum probably requisite! This cannot safely be estimated at less than a Milion of Dollars, if the business be done on a Scale sufficiently extensive. The Amount of the revenue to result from the supply of the Water must be for some time uncertain and under this uncertainty extensive loans on this basis ought not to be counted upon. To raise what may be wanted by taxes to carry on the enterprise with vigour might be found so burthensome on the Citizens as to occasion the operation to languish.
It is not to be doubted, that it will Promote the Convenience of the Citizens and secure the final Success of the object to let in the aid of a Capital to be created by the voluntary contributions of individuals.
This may be obtained on a Plan like the following:
Let a Company be incorporated of all those who shall subscribe to a fund with a Capital not exceeding a Milion of Dollars to be composed of Shares of fifty Dollars each, the affairs of which to be managed by seven directors annually chosen by the Subscribers, except that the Recorder of the City for the time being shall always be one.
Of this Capital a privilege to be reserved to the Corporation of the City to subscribe for any Number of Shares not exceeding a third; to enable them to do which a Grant of the Auction duties to continue to be solicited, and a power to be asked to raise on the City an annual revenue equal to the interest and gradual reimbursement of the Principal of such additional Loans as may be found necessary.
The Company to have Powers similar to those which the draft of the Bill contemplates to be given to the Corporation. Further details need not be specified.
By this expedient the success will become certain and the enterprise can be carried on with energy and dispatch.
As to the remaining points, they may be considered together.
The powers to be conferred by the Legislature will have referrence first to the accomplishment of what is contemplated to be done in the first instance—secondly to the future execution of similar measures in cases hereafter to arise and the Preservation of things in the State in which they shall be placed.

In respect to the latter the Powers must be vested in a permanent body and the Corporation very naturally offers itself as that body. The Successive execution of the system in future may be reconciled with the attention which the Corporation is obliged to pay to its ordinary concerns.
But it is the opinion of many that the Prompt and vigorous execution of what is to be done, in the first instance, will be better effected by Commissioners to be appointed for the special Purpose, than by a body whose attention must necessarily be engrossed and distracted by a great multiplicity of other avocations.
It is by those who entertain this Opinion, desired that the powers for this primary operation may be vested in Commissioners not exceeding in Number seven. Their authority may be limitted to two Years and the like powers, to be exercised after that period, vested in the Corporation. All other powers contemplated to be obtained may remain as proposed in the Bill which has been prepared on behalf of the Corporation.
It will be seen that the only points of difference between this plan and that which has been adopted by the Corporation consist in the calling in the aid of private Capital for the Conveyance of Water to the City—and the vesting of the powers respecting the enumerated Points in the first instance in Commissioners instead of the Corporation.
It is believed, that the main object will be promoted, if the Corporation will signify to the Legislature, either directly by memorial, or indirectly, by a Communication to the members of this City, that alterations in their plan corresponding with the changes here suggested, if more agreeable to the Legislature, will not be unacceptable to them.

Alexander Hamilton.

